Appeal from a judgment of the Supreme Court, Erie County (Penny M. Wolfgang, J.), rendered January 24, 2008. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree (two counts) and unlawful possession of marihuana (two counts).
It is hereby ordered that the judgment so appealed from is unanimously affirmed, and the matter is remitted to Supreme Court, Erie County, for proceedings pursuant to CPL 460.50 (5) (see People v Black, 59 AD3d 1050 [2009]). Present—Centra, J.P., Peradotto, Green and Pine, JJ.